Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
As the result of an ongoing investigation, petitioner was required to submit a urine sample for testing. The sample twice tested positive for the presence of cannabinoids and petitioner was thereafter charged in a misbehavior report with using a controlled substance. He was found guilty of the charge following a tier III disciplinary hearing and the determination was affirmed on administrative appeal. This CPLR article 78 proceeding ensued.
We confirm. Contrary to petitioner’s claim, the urinalysis testing procedures set forth in 7 NYCRR 1020.4 were properly followed. The chain of custody of the sample was sufficiently established as the correction officer who conducted the test stated that he had possession of it at all times (see Matter of *1059Odome v Goord, 14 AD3d 975, 975-976 [2005]). The misbehavior report, positive urinalysis test results and related documentation, together with the testimony of the officers who requested and conducted the test, provide substantial evidence supporting the determination of guilt (see Matter of Molina v Selsky, 21 AD3d 1238, 1238-1239 [2005]; Matter of Feliciano v Selsky, 17 AD3d 951, 952 [2005]). In addition, the in camera testimony of the officer familiar with the ongoing investigation indicates that there was a reasonable basis for the test and, given that the determination was not based upon the confidential testimony, there was no need to independently assess the credibility of the confidential information (see Matter of Hemphill v Selsky, 26 AD3d 548, 549 [2006]). Petitioner’s remaining claims have not been preserved for our review.
Cardona, P.J., Crew III, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.